                Case 1:19-cv-01378-DLB Document 24 Filed 10/08/20 Page 1 of 5



                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND
          CHAMBERS OF                                                               101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                           BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                             (410) 962-7810
                                                                                         Fax: (410) 962-2577
                                                                                  MDD_DLBChambers@mdd.uscourts.gov




                                                       October 8, 2020

       LETTER TO COUNSEL

              RE:      Tyheia S. v. Saul
                       Civil No. DLB-19-1378

       Dear Counsel:

               On May 10, 2010, plaintiff Tyheia S. petitioned this Court to review the Social Security
       Administration’s (“SSA’s”) final decision to deny her claim for Disability Insurance Benefits
       and Supplemental Security Income. ECF No. 1. I have considered the parties’ cross-motions for
       summary judgment and plaintiff’s reply. ECF Nos. 20 (“Pl.’s Mot.”), 22 (“Def.’s Mot.”), 23
       (“Pl.’s Resp.”). I find that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court
       must uphold the decision of the SSA if it is supported by substantial evidence and if the SSA
       employed proper legal standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d
       585, 589 (4th Cir. 1996). Under that standard, I will deny both motions, reverse the
       Commissioner’s decision in part, and remand the case to the Commissioner for further
       consideration. This letter explains my rationale.

               Plaintiff protectively filed her claims for benefits on October 13, 2009, alleging a
       disability onset date of July 19, 2009. Administrative Transcript (“Tr.”) 143-49. Her claims
       were denied initially and on reconsideration. Tr. 64-68, 72-75. Plaintiff had a hearing before an
       Administrative Law Judge (“ALJ”), Tr. 24-54, the ALJ issued an unfavorable decision, Tr. 8-20,
       and the Appeals Council denied plaintiff’s request for review, Tr. 1-4. Plaintiff then filed a
       complaint in this Court, and the case was remanded back to the SSA for further administrative
       proceedings. Tr. 738-41. After a new hearing on October 28, 2015, Tr. 657-720, the ALJ issued
       another unfavorable decision, Tr. 749-61. Plaintiff filed written exceptions with the Appeals
       Council, and the Appeals Council assumed jurisdiction and again remanded the case for further
       proceedings. Tr. 771-72. Following plaintiff’s final hearing on July 12, 2017, Tr. 595-656, the
       ALJ again determined plaintiff was not disabled within the meaning of the Social Security Act
       during the relevant time frame. Tr. 572-84. The Appeals Council declined to assume
       jurisdiction, Tr. 562-68, so the ALJ’s decision constitutes the final, reviewable decision of the
       SSA.

               The ALJ found plaintiff suffered from the severe impairments of “obesity, asthma,
       bipolar affective disorder, social anxiety disorder, obsessive/compulsive disorder, and anxiety.”
          Case 1:19-cv-01378-DLB Document 24 Filed 10/08/20 Page 2 of 5
Tyheia S. v. Saul
Civil No. DLB-19-1378
October 8, 2020
Page 2

Tr. 576. Despite these impairments, the ALJ determined plaintiff retained the residual functional
capacity (“RFC”) to:

       perform medium work as defined in 20 CFR 404.1567(c) and 416.967(c) except
       there is no more than frequent postural activity. She can do simple, routine, and
       repetitive tasks. She will be off-task two percent of the time. There is no more
       than occasional interaction with coworkers and supervisors and no interaction
       with the general public. There is no more than occasional exposure to
       atmospheric irritants, such as dusts, fumes, odors, and gases. There is no more
       than occasional exposure to temperature extremes. There is no work at exposed
       heights.

Tr. 578. After considering the testimony of a vocational expert (“VE”), the ALJ determined
plaintiff had no past relevant work but could perform jobs existing in significant numbers in the
national economy. Tr. 582-83. Therefore, the ALJ concluded plaintiff was not disabled. Tr.
584.

        On appeal, plaintiff challenges the ALJ’s RFC assessment and step-five determination.
Pl.’s Mot. 10-19. Plaintiff advances two arguments: (1) The ALJ failed to explain the finding
that plaintiff would be off task 2% of the workday, and (2) The VE’s hearing testimony does not
provide substantial evidence to support the limitation. Id. I agree. In remanding for further
explanation, I express no opinion as to whether the ALJ’s conclusion that plaintiff is not entitled
to benefits is correct.

       The ALJ’s finding that plaintiff would be off task 2% of the workday requires
       explanation.

        Plaintiff is correct that the ALJ’s decision lacks an explanation for the conclusion that she
“[would] be off task 2% of the time.” Tr. 578. The ALJ noted that “[plaintiff] can do simple,
routine, and repetitive tasks and will be off-task two percent of the time, which accommodates
decreases in concentration and focus due to mental symptomatology such as racing thoughts.”
Tr. 580. For support, the ALJ cited to three medical records that noted “racing thoughts,” but
these records do not discuss the duration or effects of plaintiff’s racing thoughts. See Tr. 314,
317, 324. The ALJ also noted he “found [plaintiff] would be off-task two percent of the time to
accommodate the mental symptomology, which improves, but does not resolve with
medication.” Tr. 581. The evidence cited by the ALJ throughout the decision suggests plaintiff
may have difficulty staying on task throughout an entire workday and workweek. Nothing about
that evidence, however, establishes a clear basis for the ALJ’s determination that plaintiff would
be off task 2% of the time, specifically. See, e.g., Tr. 577 (finding plaintiff had a moderate
limitation in her ability to concentrate, persist, and maintain pace), 579 (noting mental status
examinations’ documentation of “fair to good attention and concentration” but also
“hallucinations, paranoia, depressed mood, psychomotor slowing, racing thoughts, obsessive
behavior and thoughts, crying spells, and irritability”), 580 (noting plaintiff’s symptoms improve
with medication but “do not completely resolve”). The ALJ found plaintiff’s ability to
          Case 1:19-cv-01378-DLB Document 24 Filed 10/08/20 Page 3 of 5
Tyheia S. v. Saul
Civil No. DLB-19-1378
October 8, 2020
Page 3

occasionally drive, attend classes, and act as a companion for an elderly woman demonstrated
“some degree of concentration, persistence, and pace.” Tr. 581. The State agency consultants
also found plaintiff had moderate limitations in concentration, persistence, and pace. Tr. 779,
791. The consultants noted plaintiff “may have some difficulty w/ sustained attention and
concentration [and] may experience occasional interference during the workday/week due to
psychologically-based symptoms.” Tr. 794.

        The Commissioner argues substantial evidence supports the ALJ’s RFC assessment.
Def.’s Mot. 6-10. The Commissioner may be correct, but the ALJ failed to explain how he
calculated plaintiff’s time off task. The Court is not positioned to determine, in the first instance,
whether plaintiff would be off task 2%, 5%, 10%, or another percentage of time.

       The Commissioner further contends an ALJ is not “required to follow a precise
mathematical formula for calculating the exact percentage of time” a claimant would be off task
and that he need not support his finding with “a specific opinion with the specific figure.” Def.’s
Mot. 6. However, as Judge Gallagher recently explained,

       [A]n ALJ is not required to determine a percentage of time off -task, and can
       simply consider whether a claimant has the ability to sustain work over an eight-
       hour workday. However, where, as here, the evidence substantiates difficulty
       with sustained concentration and the ALJ renders a conclusion regarding a precise
       percentage, the ALJ must explain and support that conclusion with substantial
       evidence.

Kane v. Comm’r, Soc. Sec. Admin., SAG-17-1252, 2018 WL 2739961, at *2 n.2 (D. Md. May
14, 2018).

       Because the ALJ did not explain the assignment of a precise percentage of time off task
and that percentage was a critical part of the disability determination, remand is appropriate.

       The ALJ’s utilization of the VE’s unclear testimony in step five renders the determination
       unreviewable for substantial evidence.

        In this case, the ALJ relied on VE testimony to support the step-five determination. At
the hearing, the ALJ presented the VE with a hypothetical, which included a 5% off-task
limitation. Tr. 650. The VE then proffered three representative jobs such a hypothetical
individual could perform but qualified his statement by suggesting this individual may have
difficulty maintaining employment over time. Tr. 651, 653. The VE further testified being off
task 10% of the time “would definitely preclude competitive employability.” Tr. 653. The ALJ
did not present a hypothetical including a 2% off-task limitation, and the VE did not testify about
the employability of an individual who is off task 2% of the workday.

      Plaintiff argues the hypothetical and VE testimony, which did not reflect plaintiff’s actual
RFC, infected the ALJ’s step-five determination with reversible error. Pl.’s Mot. 18-20. The
          Case 1:19-cv-01378-DLB Document 24 Filed 10/08/20 Page 4 of 5
Tyheia S. v. Saul
Civil No. DLB-19-1378
October 8, 2020
Page 4

Commissioner asserts the ALJ did not commit error by providing the VE with a mismatched
hypothetical and RFC “because the limitation posed to the VE was more restrictive than the one
included in the RFC.” Def.’s Mot. 14. The Commissioner thus concludes, as a matter of logic,
finding an individual off task 5% of the time is not disabled necessarily implies an otherwise
identical individual off task 2% of the time is not disabled. Id. Plaintiff and the Commissioner
disagree not about the logic but about the meaning of the VE’s testimony. See Pl.’s Mot. 20
(“Given the vocational expert’s testimony that employers would not tolerate a sustained five
percent reduction of productivity without improvement, it was imperative for the ALJ to have
determined whether the two percent reduction on a regular and continuing basis, as included in
the RFC, would be just as problematic.”) (internal citation omitted); but see Def.’s Mot 12-13
(“[The VE] stated just the opposite, and testified five percent time off task would be within
employer tolerance….The VE went on to state that five percent time off task eventually may
become problematic if improvement were not demonstrated over the course of the first year of
employment.”)). The meaning of the VE’s testimony is material because the ALJ relied on it in
determining plaintiff was not disabled. Tr. 583. Because I find the VE’s testimony ambiguous, I
am unable to review the ALJ’s step-five determination for substantial evidence. Remand for
further clarification is appropriate.

      In response to a question about whether being off task 5% of the time was “within
employer tolerances,” the VE stated:

       It is. And the way I – based on my experience, typically you have three
       categories of employees. You have marginal employees, average employees and
       above average. And the 5% primarily would fall within the marginal category,
       based on my professional opinion. However, if that continued at a particular six
       month or a 30, 60, 90, six months or a year rate where improvement wasn’t
       demonstrated, that eventually may become problematic. But at the onset the 5%
       is tolerable.

Tr. 653. The Commissioner reads this testimony to mean such a hypothetical individual could
sustain employment “over the course of the first year.” Def.’s Mot. 13. Plaintiff contends the
individual described is disabled. Pl.’s Mot. 20. This Court is not able to resolve the
disagreement on the current record.         When exactly this individual would be vulnerable to
termination, and what the vulnerability would mean for this individual’s capacity to perform
work, is unclear. More to the point, what this individual’s abilities communicate about
plaintiff’s status is not clear. The lack of clarity precludes meaningful review by this Court and
necessitates remand.
          Case 1:19-cv-01378-DLB Document 24 Filed 10/08/20 Page 5 of 5
Tyheia S. v. Saul
Civil No. DLB-19-1378
October 8, 2020
Page 5

        For these reasons, plaintiff’s motion for summary judgment, ECF No. 14 is DENIED,
and defendant’s motion for summary judgment, ECF No. 19, is DENIED. Pursuant to sentence
four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to inadequate
analysis. The case is REMANDED for further proceedings in accordance with this opinion.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                    Sincerely yours,

                                                            /s/

                                                    Deborah L. Boardman
                                                    United States Magistrate Judge
